 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 SECURITIES AND EXCHANGE                                 Case No.: 2:19-cv-01515-APG-VCF
   COMMISSION,
 4                                                       Order (1) Setting Deadline to Move to
        Plaintiff                                         Intervene and (2) Ordering Briefs
 5                                                        Regarding Bankruptcy Proceeding
   v.
 6
   JOHN F. THOMAS, et al.,
 7
        Defendants
 8

 9           On January 15, 2020, the court received a letter from the Sarachek Law Firm indicating

10 that its clients, Peter M. Hofmann, Hofmann Properties LLC, and Steven E. Tandlich, were

11 initiating an involuntary bankruptcy petition against defendant Welscorp, Inc. ECF No. 63. The

12 letter expressed an objection to any funds being released from the asset freeze currently in place

13 in this case. Id. The Wellington Defendants, including Welscorp. Inc., move to strike the letter

14 because the attorney who signed the letter is not licensed to practice in Nevada and did not file a

15 verified petition to appear in this case. ECF No. 64. They also argue the individuals identified in

16 the letter have not moved to intervene and thus have no basis to file documents in this case. It is

17 unclear whether the Wellington Defendants delivered their motion to the Sarachek Law Firm.

18           I THEREFORE ORDER that if Peter M. Hofmann, Hofmann Properties LLC, or Steven

19 E. Tandlich do not move to intervene in this action by March 3, 2020, I will grant the motion to

20 strike.

21           I FURTHER ORDER that by March 6, 2020, the parties to this action shall advise the

22 court what, if any, effect the bankruptcy proceeding In re Welscorp, Inc. (19-18056-abl) has on

23 this case, including the pending motions.
 1         I FURTHER ORDER the clerk of court to send a copy of this order to Joseph Sarachek at

 2 the following address:

 3         Joseph Sarachek
           Saracheck Law Firm
 4         101 Park Avenue, 27th Floor
           New York, NY 10178
 5

 6         I FURTHER ORDER the clerk of court to send a copy of this order to the bankruptcy

 7 trustee in In re Welscorp., Inc. at the following addresses:

 8         Lenard E. Schwartzer
           2850 S. Jones Blvd., #1
 9         Las Vegas, NV 89146

10         U.S. Trustee - LV – 7
           300 Las Vegas Blvd., So., Ste. 4300
11         Las Vegas, NV 89101

12         DATED this 11th day of February, 2020.

13

14
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23



                                                     2
